—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 27, 2001, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was not totally unemployed during the time he was winding down the business affairs of his textile company. The record establishes that claimant did not dissolve the corporation but, rather, maintained the corporate checking account in order to pay bills and taxes and collect accounts receivable. During the relevant *698time period, claimant negotiated the disposal of inventory, signed a new lease on the business premises and maintained health insurance through the corporation. Under these circumstances, we find no reason to disturb the Board’s decision, notwithstanding the fact that the business itself was inactive (see Matter of Weinstein [Commissioner of Labor], 254 AD2d 656; Matter of Tyk [Sweeney], 220 AD2d 907; Matter of Ranee [Hudacs], 196 AD2d 930).
Cardona, P.J., Her cure, Peters, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.